Per Curiam. In this case appellee has filed no brief. Rule. 29 of this court is as follows: “ If the defendant in error or appellee shall fail to file his brief in compliance with these rules, the judgment or decree will be reversed proforma, unless the court, on examination of the record, shall deem it proper to decide the case on its merits.” We have examined the record and do not deem it proper to depart from the usual course in such cases. The judgment of the City Court of East St. Louis is reversed. Reversed.